DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

4.	Claims 1, 2, 4-8, and 11-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (English Translation of Chinese Publication CN104717426A 06-2015, hereinafter Liu). 
	Regarding claim 1, Liu discloses a system, comprising: 
circuitry configured to: control a plurality of image-capture devices to acquire a plurality of video clips of at least one object, wherein each video clip of the plurality of video clips is acquired by a corresponding image-capture device of the plurality of image-capture devices in a moving state (Liu, para’s 0032-0033, image acquisition units control the first camera and sensor assembly and the second camera and sensor assembly to collect images and video and the periodic sampling of the acceleration “moving state” of the in-vehicle system);
acquire, from the plurality of image-capture devices, a set of sensor data which is associated with a movement of the plurality of image-capture devices (Liu, Fig’s 2-4, para’s 0032-0033, collect the periodic sampling of the acceleration “moving state” of the in-vehicle system; first integration module and second integration module determine respective image frame acquired by the first camera and the second camera at the same sampling moment and the same sampling point as the first frame correspondence and the second frame correspondence, associate each of the frame correspondence with the respective sensor component, and stores the first sampling point sequence and the second sampling point sequence collected by each of the two acceleration sensors); 
determine, by cross-correlation, relative offsets between the set of sensor data (Liu, Fig’s 2-4, para’s 0034, offset obtaining module obtains the offset between the first sensor sampling point sequence and the second sampling point sequence); and
determine matching frames in each of the plurality of video clips, based on the determined relative offsets (Liu, Fig’s 2-5, para’s 0018 and 0035, video synchronization unit receives the offset between the sampling point sequences of the sensors in respective image acquisition unit, and retrieves the image frame sequences collected by the cameras. The corresponding relationship between the image frames collected by the cameras and the sensor sampling points is determined, the offset relationship of the camera image frames in each image acquisition unit is calculated, and the camera video in each image acquisition unit is synchronized according to the offset relationship of the image frames).

Regarding claim 2, Liu discloses the system according to claim 1, wherein each of the plurality of image-capture devices is mounted at fixed locations on a rigid support structure (Liu, para. 0032, the cameras are mounted on a vehicle-mount system).

Regarding claim 4, Liu discloses the system according to claim 1, wherein, in the moving state, the plurality of image-capture devices is controlled to acquire the plurality of video clips from a corresponding plurality of viewpoints (Liu, Fig’s 2-5, para’s 0032-0033, collect the periodic sampling of the acceleration of the in-vehicle system; first integration module and second integration module determine respective image frame acquired by the first camera and the second camera at the same sampling moment and the same sampling point as the first frame correspondence and the second frame correspondence, associate each of the frame correspondence with the respective sensor component, and stores the first sampling point sequence and the second sampling point sequence collected by each of the two acceleration sensors; the sequences of frames “clips” captured by each of the cameras at a plurality of sampling points and a plurality of  sampling times correspond to different viewpoints of the cameras).

Regarding claim 5, Liu discloses the system according to claim 1, wherein each sensor data of the received set of sensor data comprises gyro or accelerometer data associated with the movement of a corresponding image-capture device of the plurality of image-capture devices (Liu, para. 0012, gyroscope data; para. 0033, sampling time and sampling point collected by acceleration sensor).

Regarding claim 6, Liu discloses the system according to claims 1, wherein the matching frames in each of the plurality of video clips corresponds to a first time-instant within a duration of the acquisition (Liu, Fig’s 2-5, para’s 0018 and 0035, video synchronization unit receives the offset between the sampling point sequences of the sensors in respective image acquisition unit, and retrieves the image frame sequences collected by the cameras. The corresponding relationship between the image frames collected by the cameras and the sensor sampling points is determined, the offset relationship of the camera image frames in each image acquisition unit is calculated, and the camera video in each image acquisition unit is synchronized according to the time offset relationship of the image frames in a sequence of frames; a first time-instant corresponds to the first frame in the sequence of frames, see also fig’s 2-5).

Regarding claim 7, Liu discloses the system according to claim 1, wherein the set of sensor data comprises: a first sensor data associated with a first video clip of the plurality of video clips, and a second sensor data associated with a second video clip of the plurality of video clips (Liu, para’s 0032-0033, collect the periodic sampling of the acceleration of the in-vehicle system; first and second integration modules determines image frame acquired by the first and second cameras at the same sampling moment and the same sampling point as the first and second frame correspondences, associates each of the frame correspondence with the respective sensor component, and stores the first sampling point sequence and the second sampling point sequence collected by each of the two acceleration sensors).

Regarding claim 8, Liu discloses the system according to claim 7, wherein the circuitry is further configured to apply the cross-correlation on the first sensor data and the second sensor data to: 
match samples of the first sensor data with that of the second sensor data; and determine a first relative offset of the determined relative offsets between the first sensor data and the second sensor data based on the match (Liu, Fig’s 2-4, para’s 0034, offset obtaining module obtains an offset by matching the first sensor sampling point sequence with the second sampling point sequence).

Regarding claims 11-17, these claims comprise limitations substantially the same as claims 1, 2, 4-8; therefore, they are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 3 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (Translation of Chinese Publication CN104717426A 06-2015, hereinafter Liu) in view of Colmenares et al. (US Publication 2021/0358139, hereinafter Colmenares). 
Regarding claim 3, Liu discloses the system according to claim 2.
Liu does not explicitly but Colmenares discloses wherein the circuitry is further configured to control the movement of the plurality of image-capture devices mounted on the rigid support structure to change a state of the plurality of image-capture devices to the moving state (Colmenares, para. 0035, fig’s 3a and 3b, a movable arm controls the movement of the camera array attached to a base of the movable arm to move the cameras of the camera array to different positions; para’s 0071-0078, also disclose trackers to detect positions of the camera array in moving state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Colmenares’ features into Liu’s invention for enhancing video capturing of objects by effectively controlling the movement of the set of cameras to focus on the objects.

Regarding claim 20, this claim comprises limitations substantially the same as claim 1; therefore, it is rejected for the same rationale. Liu discloses the operation of the claim but does not explicitly disclose a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by a processor in a system, causes the system to execute the operations.
Colmenares discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by a processor in a system, causes the system to execute operations (Colmenares, para. 0030, implement the subject matter of the invention in a computer readable medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Colmenares’ features into Liu’s invention enhancing the utility of the invention by implementing subject matter of the invention in a wide variety of categories.

7.	Claims 9, 10, 18 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1 and 11 above, in view of Kaneko et al. (US Publication 2006/0061666, hereinafter Kaneko). 
	Regarding claim 9, Liu discloses the system according to claim 1.
	Liu does not explicitly disclose but Kaneko discloses  wherein each of the plurality of video clips is acquired at a variable frame rate is which is above a threshold (Kaneko, para’s 0005, 0034-0040, image signals can be produced at variable frame rates that  are higher than a predetermined “threshold” frame rate). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaneko’s features into Liu’s invention for enhancing user’s editing and playback experience by accepting variable frame-rate video signals and synchronizing the signals using a common frame rate.
	
Regarding claim 10, Liu-Kaneko discloses the system according to claim 9 comprising a plurality of video clips with matching frames, as described in claim 1 above.
Liu-Kaneko further discloses wherein the circuitry is configured to down-sample each of the plurality of video clips, and wherein each of the down-sampled plurality of video clips comprises the frames which are associated with a constant frame rate, and the constant frame rate is equal to or below the threshold (Kaneko, para’s 0005, 0034-0040, image signals can be produced at variable frame rates that  are higher than a predetermined “threshold” frame rate; down-converting variable frame rates of image signals into a predetermined frame rate).
The motivation and obviousness arguments are the same as claim 9.
Regarding claims 18 and 19, these claims comprise limitations substantially the same as claims 9 and 10; therefore, they are rejected for the same rationale.

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484